Citation Nr: 1136637	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-10 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for a chronic disability manifested by pain and numbness in the upper extremities. 

5.  Entitlement to service connection for a chronic disability manifested by pain and numbness in the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.  In June 2011, the Veteran testified at a hearing before the undersigned at the RO.  Also in July 2011, the Veteran filed with the Board additional evidence along with a waiver of RO review of that evidence.  See 38 C.F.R. § 20.1304(c) (2010).  

As to the claim of service connection for a chronic disability manifested by pain and numbness in the upper and lower extremities, the Board notes that the RO characterized these issues as a claim of service connection for peripheral neuropathy.  However, given the nature of the Veteran's claims and the medical evidence found in the record, the Board has more broadly characterized these issues as claims for any chronic disability that is causing the appellant's pain and numbness in the upper and lower extremities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).



FINDINGS OF FACT

1.  The evidence received since the September 1990 rating decision, that initially denied the Veteran's claim of service connection for PTSD, is new and when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  

2.  The preponderance of the competent and credible evidence is against finding that current hypertension is related to a disease or injury in service or that it was caused or aggravated by the Veteran's service connected type 2 diabetes mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence was received sufficient to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Hypertension was not incurred in or aggravated by military service, may not be presumed to have been incurred therein, and was not caused or aggravated by service connected type 2 diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  

In this regard, the Board notes that the claim of service connection for PTSD is being reopened for the reasons explained below.  Therefore, any defects in VCAA notice and development as to reopening is harmless error and further VCAA discussion is not required as to this claim.  

The Veteran contends that his PTSD was caused by a personal assault that took place while serving with the 615th Military Police Company, 95th Battalion from July 1969 to August 1970 at Long Binh in the Republic of Vietnam.  Specifically, the Veteran claims that when leaving the club post at Bien Hoa one night he was attacked by two men and sexually assaulted.  The Veteran also claims that his PTSD was caused by an incident that occurred approximately one week after being assaulted when he went into town, unexpectedly ran into a Viet Cong patrol.  Lastly, the Veteran claims that his PTSD was caused by being struck by lightning while stationed at Long Binh from July 1969 to August 1970.  It is also requested that the Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the most recent denial of this claim in the September 1990 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

Controlling regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  The provisions of 38 C.F.R. § 4.125(a) (2010) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

During the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity." See 38 C.F.R. § 3.304(f)(3).  Accordingly, the provisions apply to this case.

Where it is determined that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, his lay testimony regarding the claimed stressors is accepted as conclusive as to their actual existence, absent clear and convincing evidence to the contrary.  Where, however, VA determines that the Veteran did not engage in combat with the enemy, or that he did engage in combat with the enemy but the claimed stressor is not related to such combat, lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence which corroborates the Veteran's testimony as to the occurrence of the claimed stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the September 1990 rating decision denied the claim of service connection for PTSD, in part, because the record did not include a confirmed diagnosis of PTSD.  

However, the Board's review of the record uncovers such a diagnosis.  Moreover, the Board finds that this diagnosis of PTSD is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  

The claim of service connection for PTSD is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Service Connection Claim

The VCAA

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess, supra, the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds there is no issue as to providing an appropriate application form or completeness of the application.  

Next, the Board finds that written notices provided in July 2006, November 2006, and January 2007, prior to the April 2007 rating decision, along with the written notice provided in January 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice in accordance with the Court's holding in Dingess, supra.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the April 2007 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the April 2010 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the Veteran was not provided with adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records including the Veteran's service treatment records and service personnel records as well as his post-service records from the Colorado Springs VetCenter, Dr. Robert P. Vogt, Dr. Thomas Browser, Colorado VA Medical Centers, and his place of employment.

As to the claim of secondary service connection for hypertension, the Board finds the December 2006 VA examination adequate to adjudicate the claim because after a review of the record on appeal and an examination of the claimant the examiner provided the needed medical opinion.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim of service connection for hypertension of a direct basis, while the RO did not obtain a medical opinion in connection with this theory, the Board finds that a remand for a VA examination is not required.  The Board has reached this conclusion because service treatment records are negative for the claimed disorder, the post-service record is negative for the claimed disorder for decades after his separation from his active duty, and, for reasons that will be explained below, the Board does not find the Veteran's statements regarding continuity of symptomatology competent and credible evidence.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that he has hypertension either directly due to his military service, including his exposure to Agent Orange serving in the Republic of Vietnam, or because of his service connected type 2 diabetes mellitus.  It is also requested that the Veteran be afforded the benefit of the doubt. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents is as follows: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

As to service connection under the presumptions found at 38 C.F.R. §§ 3.307, 3.309(e), the record shows that the Veteran served in the Republic of Vietnam during the Vietnam era.  Therefore, the Board finds that the Veteran meets the threshold criteria to qualify for the presumptions found at 38 C.F.R. § 3.309(e).  

However, the list of diseases associated with exposure to certain herbicide agents does not include hypertension.  38 C.F.R. § 3.309(e).  Therefore, entitlement to service connection for hypertension, on a presumptive basis, must be denied.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).  

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on the fact that he had problems with light headiness while on active duty because these symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, service treatment records, including the August 1970 separation examination, are negative for complaints, diagnoses, or treatment for symptoms of and/or a diagnosis of a hypertension.  In fact, at the August 1970 separation examination, it was opined that his heart was normal and his blood pressure was 118/78.  Therefore, the Board finds the service treatment records, which are negative for symptoms of and/or a diagnosis of hypertension, more credible than any claim by the Veteran and his representative that he had hypertension in-service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for hypertension based on in-service incurrence must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.307.  

As to service connection under 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with hypertension within one year of his separation from military service.  Therefore, entitlement to service connection for hypertension, on a presumptive basis, must be denied.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1970 and the first complaints and/or treatment for hypertension in 2005, to be compelling evidence against finding continuity.  Put another way, the 35 year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with light headiness since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he sees.  However, upon review of the claims file, the Board finds that the Veteran's and his representative's assertions that the appellant has had his current hypertension since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the in-service and post-service medical records including the August 1970 separation examination.  The Board also finds it significant that, while the record contains employment medical records dating back to 1980 and while the Veteran filed his first claim for VA benefits in 1990, the record does not show complaints about hypertension until 2005.  If he did have a problem with hypertension since his separation from military service, it would appear only logical that these earlier post-service records or VA claim would document such a disability.  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for three and a half decades following his separation from active duty, than the Veteran's and his representative's claims.  Therefore, entitlement to service connection for hypertension based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between any of the Veteran's current hypertension and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the Veteran's and his representative's assertions that the claimant's hypertension was caused by his military service, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because, while light headedness is observable by lay person, special equipment and testing is required to diagnose hypertension and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his hypertension was caused by service are not competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that service connection for hypertension is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to secondary service connection under 38 C.F.R. § 3.310, the Board notes that the record is negative for a competent and credible medical opinion finding that the Veteran's hypertension was caused or aggravated by his service connected type 2 diabetes mellitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Allen, supra.  In fact, the December 2006 VA examiner, after a review of the record on appeal and an examination of the claimant, opined that his hypertension was not secondary to his service connected type 2 diabetes mellitus because the record shows his being diagnosed with hypertension in December 2005, a half a year before his being diagnosed with diabetes mellitus in May 2006, because there was no sustained proteinuria, and because there is no evidence in his treatment records that the claimant's hypertension was caused or aggravated by his mild type 2 diabetes mellitus.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra. 

As to the lay assertions by the claimant and his representative that the Veteran's hypertension was caused or aggravated by his service connected type 2 diabetes mellitus, the Board finds more credible the opinion by the medical expert at the December 2006 VA examination that there was no such relationship than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Based on the discussion above, the Board also finds that service connection for hypertension is not warranted on a secondary basis because the weight of the competent and credible evidence is against finding a causal association or link between it and his service connected type 2 diabetes mellitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Allen, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for hypertension on a presumptive, direct, and a secondary basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim of entitlement to service connection for PTSD is reopened.

Service connection for hypertension is denied.


REMAND

As to the newly reopened claim of service connection for PTSD, as noted above, the record contains a diagnosis of PTSD.  Moreover, service personnel records show that the Veteran served as a field radio mechanic with the 615th MP Company at Long Binh in the Republic of Vietnam from July 1969 to August 1970.  Furthermore, the Board finds that the Veteran's claim regarding hiding in a tree after running into a Viet Cong patrol when going into town equates to "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3).  Therefore, the Board finds that a remand is required to obtain a medical opinion regarding whether the Veteran's only claim that amounts to "fear of hostile military or terrorist activity" caused his current PTSD.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the claims of service connection for chronic disabilities manifested by pain and numbness in the upper and lower extremities under 38 C.F.R. § 3.310, the Board notes that at the time of the November 2006 VA examination the record did not show the claimant being diagnosed with any chronic disabilities manifested by pain and numbness in the upper and lower extremities.  Moreover, the November 2006 VA examiner, after a review of the record on appeal and an examination of the claimant opined that there was no evidence of peripheral neuropathy, nephropathy, or vasculopathy being caused by the appellant's service connected type 2 diabetes mellitus.

Since this time however, treatment records from Dr. Vogt starting in 2008 document the Veteran's complaints and treatment for pain and numbness in the upper and lower extremities.  In this regard, when seen in July 2008, Dr. Vogt opined that the Veteran may have peripheral neuropathy but not due to his diabetes mellitus.  However, when next seen in August 2008, after noting a six to seven month history of pain and numbness, the Veteran was diagnosed with a disturbed skin sensation and pain.  While the subsequent August 2008 electromyography (EMG) was normal, it was also opined that the Veteran "may have small fiber or c-fiber neuropathy from the [diabetes mellitus] that just does not show up on the NCV's [nerve conduction velocity]."  On September 5, 2008, Dr. Vogt thereafter diagnosed the Veteran with paresthesias/dysesthesias with a normal EMG and NCV as well as opined that he was still suspicious of peripheral neuropathy.  When next seen by Dr. Vogt on September 17, 2008, it was opined that in 2008 the Veteran developed symptoms of peripheral neuropathy, his August 2008 neurological evaluation revealed decreased sensation in the lower extremities but normal EMG and NCV's, and his diagnosis was "most likely" peripheral neuropathy even though peripheral neuropathy from diabetes takes 10 to 15 years to develop.  Moreover, a subsequent October 2009 VA treatment record thereafter shows the Veteran left upper extremity adverse symptomatology being diagnosed as ulnar neuropathy versus lateral epicondylitis.

Given the change in the Veteran's documented adverse symptomatology during the pendency of the appeal, the fact that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the appeal (see McClain, supra.), and the uncertain nature of the diagnosis (i.e., small fiber neuropathy, c-fiber neuropathy, peripheral neuropathy, ulnar neuropathy, lateral epicondylitis, or something else) and the uncertain opinions as to the underlying cause of the appellant's upper and lower extremity pain and numbness (see Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty)) as well as the fact that pain alone is not a disability (see Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)), the Board finds that a remand is required to obtain another medical opinion as to the diagnoses of the underlying causes of the appellant's upper and lower extremity pain and numbness and whether any underlying chronic disease process was caused or aggravated by his service connected type 2 diabetes mellitus.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.310; McLendon, supra; Allen, supra.

While the appeal is in remand status, any outstanding treatment records from all identified sources, should be associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, after obtaining all needed authorizations from the Veteran, should obtain and associate with the record any outstanding treatment records from all identified sources.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded a VA psychiatric examination.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the file.  After a review of the claims file and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not that the Veteran has a diagnosis of PTSD in accordance with DSM IV?

b.  Is it at least as likely as not that the Veteran's PTSD was caused by his fear of hostile military or terrorist activity (e.g, hiding in a tree after running into a Viet Cong patrol when going into town)? The stressor that provides the basis of the PTSD diagnosis should be clearly articulated by the examiner. 

Note:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded a VA examination by a neurologist.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the file.  After a review of the claims file and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Does the Veteran have a disability or disabilities which are manifested by upper and/or lower extremity pain and numbness? If so, what is the diagnosis?

Note 1:  In providing answers to the above question, the examiner should specifically comment on the suspected diagnoses of small fiber neuropathy, c-fiber neuropathy, peripheral neuropathy, ulnar neuropathy, and lateral epicondylitis already found in the record.

b.  Is it at least as likely as not that any of diagnoses, relating to the appellant's  complaints of right upper extremity pain and numbness, were caused or aggravated by his service connected type 2 diabetes mellitus?

c.  Is it at least as likely as not that any of the diagnoses, relating to the appellant's left upper extremity pain and numbness, were caused or aggravated by his service connected type 2 diabetes mellitus?

d.  Is it at least as likely as not that any diagnosis, relating to right lower extremity pain and numbness, were caused or aggravated by his service connected type 2 diabetes mellitus?

e.  Is it at least as likely as not that any diagnosis, relating to left lower extremity pain and numbness, were caused or aggravated by his service connected type 2 diabetes mellitus?

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

Note 3:  In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

Note 4:  In providing answers to the above questions, the examiner is advised that if aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of current disability present (i.e., a baseline) before the onset of the aggravation.   

4.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


